Citation Nr: 1020781	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for left hip disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  What evaluation is warranted for bilateral plantar 
fasciitis from May 22, 2004?   

7.  What evaluation is warranted for retropatellar pain 
syndrome of the right knee from May 22, 2004?

8.  What evaluation is warranted for retropatellar pain 
syndrome of the left knee from May 22, 2004?

9.  Entitlement to a compensable evaluation based upon 
multiple noncompensable service-connected disabilities.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
	

INTRODUCTION

The Veteran had active service from March 2001 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran testified at a travel Board hearing in February 
2010.  It was agreed at the hearing that the record would be 
held open for 60 days for the Veteran to submit additional 
evidence; however, no additional evidence has been received 
from either the Veteran or his representative.

The issues of entitlement to service connection for bilateral 
pes planus and a heart disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of entitlement to initial compensable evaluations 
for bilateral plantar fasciitis and retropatellar pain 
syndrome of the knees; and entitlement to a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic lumbar strain began during active service.

2.  Right hip bursitis began during active service.

3.  Left hip bursitis began during active service.

4.  A cervical spine disorder was not present in service and 
is not etiologically related to service.

5.  The Veteran is not shown to have a gastrointestinal 
disorder, including gastroesophageal reflux disease, which is 
related to service or any incident therein. 

  
CONCLUSIONS OF LAW

1.  A chronic lumbar strain was incurred in-service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Right hip bursitis was incurred in-service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

3.  Left hip bursitis was incurred in-service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

4.  A cervical spine disorder was not incurred or aggravated 
during the Veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303.

5.  Gastroesophageal reflux disease  was not incurred or 
aggravated during the Veteran's military service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In this decision, the Board grants entitlement to service 
connection for a low back strain, and for left and right hip 
bursitis which represents a complete grant of the benefits 
sought on appeal.  The requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  Given the 
decision below with respect to these claims, a detailed 
explanation of how VA complied with the Act is unnecessary.

With regard to the remaining service connection issues on 
appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in August 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO provided notice of how disability ratings 
and effective dates are determined in May 2008.  While the 
appellant did not receive full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated in August 
2008.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Criteria for Service Connection

The Veteran contends that he incurred a lumbar spine 
disorder, bilateral hip disorder, a cervical spine disorder 
and gastroesophageal reflux disease during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the of benefit-of-the-doubt standard, when a Veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Low Back, Right Hip and Left Hip

The Veteran's service treatment document complaints of low 
back pain and hip pain.  He was diagnosed as having low back 
muscle strain and tendonitis of the hip.  More specifically, 
the record shows that in June 2001, he was treated for a two 
week history of back pain.  In April 2003, he was treated for 
a twenty-three month history of chronic back and hip pain, 
and was diagnosed with severe pes planus and secondary joint 
pain.  In November 2003, he reported a history of recurrent 
back and leg pain at a medical board.  In April and May 2004, 
the appellant received chiropractic care for low back pain.

The Veteran underwent a VA orthopedic examination in June 
2005 and was diagnosed with a chronic lumbar strain and 
bilateral greater trochanteric hip bursitis.  Following a 
review of the records and examination findings, the examiner 
concluded that lumbar and bilateral hip disorders were at 
least as likely as not related to his in-service complaints.   

The preponderance of the evidence supports granting service 
connection for a low back strain, and for right and left hip 
bursitis.  The Veteran was seen during active service with 
complaints of low back pain and hip pain.  Within a short 
period of time following his separation from active service, 
a VA examiner determined that the Veteran had chronic strain 
of the lumbar spine and bilateral greater trochanteric hip 
bursitis which he related to the Veteran's in-service 
complaints of low back and hip complaints.  There is no 
competent evidence to the contrary.  As all elements of a 
service connection claim have been met, service connection is 
granted for a chronic lumbar strain and bursitis of the right 
and left hips.  

Cervical Spine

The service treatment records are negative for any 
complaints, treatment, or diagnoses relating to the neck or 
cervical spine.  

On VA examination in June 2005, the Veteran reported that he 
only rarely has symptoms in his neck and that it is usually 
associated with sleeping funny.  The examiner noted that the 
Veteran did not have cervical pain or symptoms during the 
examination.  The diagnosis was chronic strain of the 
cervical spine.   
 
The Board finds that entitlement to service connection for a 
cervical spine disorder is not warranted.  In this case, 
there is no medical evidence of cervical symptoms or a 
cervical disorder during service.   Despite the Veteran's 
denial of cervical spine pain or symptoms on VA examination 
in June 2005, he was diagnosed with chronic strain of the 
cervical spine.  Thus, while the Veteran is diagnosed with a 
chronic cervical strain, the preponderance of the evidence is 
against finding that a cervical disability was incurred in or 
aggravated during service.  In the absence of competent 
medical evidence linking any current cervical disability to 
service, service connection must be denied.

Gastroesophageal reflux disease 

The service treatment records reflect a single undated entry 
in which the Veteran complained of a history of an 
uncomfortable feeling in his stomach after eating spicy foods 
or other foods in general.  He was diagnosed as having reflux 
and mild dehydration.  He was instructed to return for follow 
up if signs and/or symptoms worsened.  The record shows no 
evidence that the appellant returned for follow-up. 

Post-service, the Veteran underwent a VA examination in June 
2005.  He indicated that had problems with heartburn that 
started during service, but that he no longer has problems.  
He reported occasional heartburn once or twice a month which 
he treats with antacids.  He denied any nausea or vomiting.  
He had no problems with blood in the stool.  He finds that if 
food is too spicy, he will get indigestion.  The diagnosis 
was occasional heartburn that is improved now that the 
Veteran was out of the military.  The examiner stated that 
the Veteran did not endorse symptoms of gastroesphageal 
reflux disease, and therefore he was not sent for an upper 
gastrointestinal series.  

In the instant case, the service treatment records document a 
single instance in which the Veteran was treated for reflux.  
Post-service, the Veteran complains of occasional heartburn, 
however, the evidence of record failed to reveal any 
objective evidence of gastroesophageal reflux disease or any 
other gastrointestinal disorder in service or at present.  
The June 2005 VA examiner determined that the Veteran had 
occasional heartburn, but specifically noted that the Veteran 
did not endorse any symptoms of gatroesophageal reflux 
disease.  Heartburn while a symptom of some diseases, is not 
in and of itself a disease.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.

Inasmuch as there is no evidence of gastroesophageal reflux 
disease or any other similar gastrointestinal disorder in 
service or at present, and no competent evidence that any 
claimed gastrointestinal disability is related to service, 
the Board finds no basis for a favorable disposition of the 
Veteran's claim.  Given the lack of competent medical 
evidence showing that the Veteran has gastroesophageal reflux 
disease  at present, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
appeal is denied.

The Board is mindful of the Veteran's assertions that he 
currently suffers from a neck disorder and from 
gastroesophageal reflux disease due to service.  The Board 
acknowledges that he is competent to give evidence about what 
he experienced; i.e., that he has had neck pain and heartburn 
since service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the Veteran is not competent to testify that he 
developed any current cervical spine disorder or 
gastroesophageal reflux disease  from an event or injury in 
service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As a layperson, the Veteran is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As such, a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a 
cervical spine disorder and for gastroesophageal reflux 
disease.  The Veteran's claims must be denied, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic lumbar strain 
is granted.

Entitlement to service connection for right hip bursitis is 
granted.

Entitlement to service connection for left hip bursitis is 
granted.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.


REMAND

The Veteran contends that his bilateral plantar fasciitis and 
bilateral knee disabilities warrant higher initial 
evaluations.  

The Veteran was afforded a VA examination of his feet and 
knees in June 2005; however, the examination report is 
confusing.  Examination of the knees revealed full range of 
motion with no swelling, deformity or discoloration.  
Examination of the feet revealed 45 degrees of plantar 
flexion and 25 degrees of dorsiflexion, pain free.  There was 
no painful motion of the feet.  The examiner stated that the 
Veteran was doing very well with only complaints of pain, and 
that there were no objective findings of pain on examination 
other than tenderness of the knees and feet.  He expected 
that the Veteran was lose between five and 10 percent of his 
range of motion, strength, coordination and fatigability with 
repetitive movement of flares of plantar fasciitis and 
bilateral retropatellar pain syndrome.  The examiner did not, 
however, express in degrees this loss represented, and the 
Board is not authorized to speculate.  In particular, it is 
unclear what a 10 percent loss of full extension represented 
to that examiner.  For example, if a full range of knee 
motion is represented by extension to zero degrees and 
flexion to 140 degrees, was the examiner concluding that a 10 
percent loss of extension represented a finding that 
extension during a flare up was limited to 14 degrees?  If 
not, what did it mean?  Hence, clarification is required.

Furthermore, during the February 2010 hearing, the Veteran 
indicated that since the June 2005 VA examination, his 
plantar fasciitis symptoms and his knee symptoms have 
worsened.  The Veteran indicated that he now has worsening 
pain which limited his ability to walk very short distances, 
and limited prolonged standing.  He also reported that he had 
been referred by a VA specialist to Protex Sports Medicine 
which issued new orthotics for his feet.  Those records 
should be obtained and associated with the claims file.  

Given the Veteran's statements regarding increased symptoms 
due to plantar fasciitis and his knee disabilities, and the 
incomplete June 2005 description of knee motion and plantar 
fasciitis flares, the Board finds that further VA examination 
is warranted.

Because the above grants of entitlement to service connection 
and this remand may result in a change in the Veteran's 
disability evaluations, the issue of entitlement to a 
compensable evaluation based upon multiple noncompensable 
service-connected disabilities, is deferred.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for his feet and knees.  The RO 
should also obtain release forms from 
Protex Sports Medicine.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

2.  The Veteran should be afforded a VA 
orthopedic examination to be conducted by 
a physician to determine the nature and 
severity of the Veteran's service-
connected bilateral plantar fasciitis and 
bilateral retropatellar pain syndrome.  
The claims file and a copy of this REMAND 
must be made available to the examiner.  
In accordance with the latest AMIE 
worksheets for rating plantar fasciitis 
and retropatellar pain syndrome, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints and the nature 
and extent of any disability.  A complete 
rationale for any opinions expressed must 
be provided.

The examiner is to review the June 2005 VA 
orthopedic examination and address what 
degree of lost flexion and extension would 
be caused by flare-ups.  The examiner must 
address the meaning of the June 2005 
opinion that an additional loss of 5 to 10 
percent of the range of motion, strength, 
coordination and fatigability would be 
present with a flareup of the plantar 
fasciitis and bilateral retropatellar pain 
syndrome.  That is, if a full range of 
knee motion is represented by extension to 
zero degrees and flexion to 140 degrees, 
did the 2005 examiner conclude that a 10 
percent loss of extension represented a 
finding that extension was limited to 14 
degrees during flare-ups?  If not, what 
did it mean?  

VA examiner must append a copy of their 
curriculum vitae to the examination 
report.

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal. If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


